EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
1. In claim 30 on the 2nd line delete “(CXIV)” and insert in its place - - - (CXV)  - - -.
2. Cancel claims 24-28 and 32-34.


/EMILY A BERNHARDT/           Primary Examiner, Art Unit 1624